DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 11/09/2022 have been considered for examination. 

With regard to the objections to Specification and Claims, Applicant’s arguments filed 11/09/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification and Claims have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 11/09/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112 rejections of claims have been withdrawn. 

With regard to the 103 rejections, Applicant’s arguments filed 11/09/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Objections
Claims 4-5 and 15-16 are objected to because of the following informality:  
Claim 4 recites, “... an SRS request field and/or a PUCCH resource indication (PRI) field ...” (lines 2-3).  It is suggested to replace it with “... at least one of an SRS request field or a PUCCH resource indication (PRI) field ...” or the like, to avoid the use of “/” for clarity. Claims 5 and 15-16 are objected to at least based on a similar rational applied to claim 4.
Claims 4-5 and 15-16 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-3, 5, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No. 2020/0366429) in view of Yang et al (US Publication No. 2019/0364438).

Regarding claim 1, Huang teaches, a method of transmitting an uplink signal in a wireless communication [FIG. 2; ¶0102-0114 and 0177-0183, a method transmitting SRS signal and DMRS signal in a wireless communication], the method performed by a terminal [FIG. 2; ¶0102-014 and 0117-0183, the method performed by a terminal], the method comprising: 
receiving, from a base station, first configuration information related to a sounding reference signal (SRS) [FIG. 2; ¶0102-0114 and 0178, receiving configuration information of SRS resource configuration information from a base station (step 201)] and second configuration information related to an uplink demodulation reference signal (DMRS) [FIG. 2; ¶0064, 0102-0114, receiving uplink transmission indication information including the mapping relationship information between the SRS ports in the SRS resources and the reference signal ports/DMRS port (i.e., uplink DMRS)]; 
transmitting, to the base station, the uplink DMRS for uplink transmission [FIG. 2; ¶0102-0105, 0171, 0179-0181 and 0198, transmitting the DMRS port for uplink transmission]; 
transmitting, to the base station, the SRS in one or more SRS resources in an SRS resource set configured by the first configuration information [FIG. 2; ¶0102-014 and 0179, sending an SRS signal to the base station on a configured SRS resource; note that a SRS resource is at least in a SRS resource set) (step 202)], 
wherein based on the bundling between the SRS and the uplink DMRS being determined [FIG. 2; ¶0102-0105, 0171 and 0179-0180, based on spatial QCL between SRS resource and DMRS; note that the spatial QCL is indicated through uplink transmission indication], the uplink DMRS is transmitted with a same spatial domain transmission filter as the SRS [FIG. 2; ¶0102-0105, 0171, 0179-0180 and 0198, the SRS and the DMRS are transmitted on the same precoding matrix/beam].  
Huang does not explicitly teach (see, emphasis),
wherein based on the SRS and the uplink signal being configured to be located in a
specific range in a time domain, time domain bundling between the SRS and the uplink signal is determined, and wherein even though a spatial domain transmission filter for transmitting the uplink signal is configured, the uplink signal is transmitted with a same spatial domain transmission filter as the SRS. 
However, the feature “wherein based on the SRS and the uplink signal being configured to be located in a specific range in a time domain, time domain bundling between the SRS and the uplink signal is determined, and wherein even though a spatial domain transmission filter for transmitting the uplink signal is configured, the uplink signal is transmitted with a same spatial domain transmission filter as the SRS” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Yang teaches, wherein based on the SRS and uplink signal being configured to be located in a specific range in a time domain, time domain bundling between the SRS and the uplink signal is determined [¶0164, based on beam-report SRS and uplink data/PUSCH being configured to be located in the same slot, time domain bundling between the SRS and the uplink signal is determined; see, “the UE may transmit both of the beam-repeat SRS and the UL data (e.g., PUSCH) (multiplexed with the SRS in FDM) in the same slot by applying the same single Tx beam (direction) as configured for the SRS transmission to the UL data transmission”, which it is required to determined that the SRS and the UL data/PUSCH are positioned in the same slot in order to apply the same single Tx beam as configured for the SRS transmission to the UL data transmission], and 
wherein even though a spatial domain transmission filter for transmitting the uplink signal is configured [¶0164, if different Tx beams (beam directions) are indicated for transmission of a beam-repeat SRS and transmission of UL data; note that at least one Tx beam/spatial domain transmission filter for transmitting the UL data/uplink signal is configured], the uplink DMRS is transmitted with a same spatial domain transmission filter as the SRS [¶0164, the UE transmits both of the SRS and the UL data in the same slot by applying the same single Tx beam (direction) as configured for the SRS transmission to the UL data transmission]. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Huang with the above-mentioned feature taught by Yang to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Yang into the system of Huang would have yield predictable results and/or resulted in the improved system (e.g., allowing for reducing control information or overhead transmitted by a base station and for efficiently transmitting/receiving the control information), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for  improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," The claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 2, Huang in view of Yang teaches, all the limitations of claim 1 and particularly “the SRS and the uplink DMRS being configured to be located in a specific range” as set forth above, and Yang further teaches, 
wherein the specific range includes a same slot, consecutive slots, n symbols and n slots, wherein n is a natural number [¶0164, the SRS and the uplink DMRS are located in the same slot ; note that the specific range includes the same slot].  

Regarding claim 3, Huang in view of Yang teaches, all the limitations of claim 2 as set forth above, and Huang further teaches, a DMRS of the PUCCH[¶0172, the uplink data is the DMRS of the PUCCH] and Yang further teaches, the PUCCH carrying channel state information (CSI) [¶0036, PUCCH including uplink control information of CSI].  

Regarding claim 5, Huang in view of Yang teaches, all the limitations of claim 3 and particularly, "the SRS" and “the uplink DMRS” as set forth above, and Huang further teaches, wherein a precoder and/or spatial relation information for transmission of the SRS is used for transmission of the uplink DMRS [FIG. 2; ¶0102-0105, 0171, 0179-0180 and 0198, the SRS and the DMRS are transmitted on the same spatial characteristics such as precoding matrix/beam].

Regarding claim 6, although Huang in view of Yang teaches, all the limitations of claim 2 and particularly, "the uplink DMRS" as set forth above, and Huang further teaches, wherein the uplink DMRS is a DMRS of a PUSCH (physical uplink shared channel) [¶0172, the uplink data is the DMRS of the PUSCH], and Yang further teaches, PUSCH (physical uplink shared channel) scheduled by downlink control information (DCI) [¶0066, PUSCH transmission scheduled by DCI].

Regarding claim 8, Huang in view of Yang, all the limitations of claim 6 and particularly, "the SRS" and “the uplink DMRS” as set forth above, and Huang further teaches, wherein spatial relation information for transmission of the SRS is used for transmission of the uplink DMRS [FIG. 2; ¶0102-0105, 0171, 0179-0180 and 0198, the SRS and the DMRS are transmitted on the same spatial characteristics such as precoding matrix/beam].  

Regarding claim 9, Huang in view of Yang teaches, all the limitations of claim 6 and particularly, "the SRS" and “the uplink DMRS” as set forth above, and Huang further teaches, wherein a precoder for transmission of the uplink DMRS is used for transmission of the SRS [FIG. 2; ¶0102-0105, 0171, 0179-0180 and 0198, the SRS and the DMRS are transmitted on the same spatial characteristics such as precoding matrix/beam].

Regarding claim 14, Huang in view of Yang teaches, all the limitations of claim 1 and particularly, "the SRS resource set" as set forth above, and Huang further teaches, receiving downlink control information (DCI) triggering transmission of the SRS resource set [¶0059-0060, (the base station) transmits DCI through which the SRS resource configuration is transmitted; note that the SRS resource configuration includes at least one SRS resource set].  

Regarding claim 17, Huang teaches, a terminal of transmitting an uplink signal in a wireless communication [FIGS. 4-5 and 7; ¶0258-0262, terminal of transmitting an uplink signal in a wireless communication], the terminal including: 
one or more transceivers for transmitting and receiving a wireless signal [FIGS. 4-5 and 7; ¶0258-0262, transceiver 710 for transmitting and receiving a wireless signal]; 
and 
one or more processors controlling the one or more transceivers [FIGS. 4-5 and 7; ¶0258-0262, processor 700 controlling the transceiver 710].
Thus, claim 17 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 18, claim 18 is merely different from claim 1 in that it recites claimed features from the perspective of a base station, but recites similar features to claim 1 without adding further patentable feature. 
	Thus, claim 18 is rejected at least based on a similar rational applied to claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No. 2020/0366429) in view of Yang et al (US Publication No. 2019/0364438) and further in view of Papasakellariou’377 et al (US Publication No. 2017/0366377).

Regarding claim 4, although Huang in view of Yang teaches, all the limitations of claim 3 and particularly, "the uplink DMRS and the SRS are located in the specific range in the time domain” as set forth above, and Yang further teaches, wherein by indicating that the uplink signal and the SRS are located in the specific range in the time domain ..., time domain bundling between the SRS and the uplink signal is determined [¶0164, the beam-repeat SRS and the uplink data are transmitted in a same slot, which requires that the SRS and the uplink data are indicated to be the same slot in the time domain; note that (the UE) transmitting the SRS and the uplink data in the slot requires indicating (to the UE) that the resources of the SRS and the uplink data are allocated in the slot (i.e., specific range in the time domain and thus, the time domain bundling in the slot between the SRS and the uplink data can be indicated], Huang in view of Yang does not explicitly teach (see, emphasis), indicating that uplink signal(s) is located in a specific range in the time domain by a PUCCH resource indication (PRI) field in the DCI.
	However, the feature “indicating that uplink signal(s) is located in a specific range in the time domain by a PUCCH resource indication (PRI) field in the DCI” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Papasakellariou’377 teaches, indicating that uplink signal(s) is located in a specific range in the time domain by a PUCCH resource indication (PRI) field in the DCI [¶0081 and 0091, indicating a resource for PUCCH transmission (note that it is implied that the resource is related to a specific range in the time domain) by PUCCH resource filed in the DCI].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Huang in view of Yang with the above-mentioned feature taught by Papasakellariou’377 to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Papasakellariou’377 into the system of Huang in view of Yang would have yield predictable results and/or resulted in the improved system (e.g., allowing for indicating resource locations of uplink signals), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for  improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," The claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No. 2020/0366429) in view of Yang et al (US Publication No. 2019/0364438) and further in view of Ersbo et al (US Publication No. 2022/0052832).

Regarding claim 7, although Huang in view of Yang teaches, all the limitations of claim 3 and particularly, "the uplink DMRS and the SRS are located in the specific range in the time domain” as set forth above, and Yang further teaches, wherein by indicating that the uplink signal and the SRS are located in the specific range in the time domain ..., time domain bundling between the SRS and the uplink signal is determined [¶0164, the beam-repeat SRS and the uplink data are transmitted in a same slot, which requires that the SRS and the uplink data are indicated to be the same slot in the time domain; note that (the UE) transmitting the SRS and the uplink data in the slot requires indicating (to the UE) that the resources of the SRS and the uplink data are allocated in the slot (i.e., specific range in the time domain and thus, the time domain bundling in the slot between the SRS and the uplink data can be indicated], Huang in view of Yang does not explicitly teach (see, emphasis), indicating that uplink signal(s) is located in a specific range in the time domain by a scheduling offset indication of the PUSCH by the DCI.
However, the feature “indicating that uplink signal(s) is located in a specific range in the time domain by a scheduling offset indication of the PUSCH by the DCI” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Ersbo teaches, indicating that uplink signal(s) is located in a specific range in the time domain by a scheduling offset indication of the PUSCH by the DCI [¶0031, indicating that UL data transmission is located in a subsequent UL slot by a scheduling offset to PUSCH in the DCI].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Huang in view of Yang with the above-mentioned feature taught by Ersbo to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Ersbo into the system of Huang in view of Yang would have yield predictable results and/or resulted in the improved system (e.g., allowing for indicating resource locations of uplink signals), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for  improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," The claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No. 2020/0366429) in view of Yang et al (US Publication No. 2019/0364438) and further in view of Wang et al (US Publication No. 2020/0367217).

Note that Wang claims priority of US Provisional Application No. 62/887,511 filed on 08/15/2019, thus Wang is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 05/19/2020. 

Regarding claim 10, although Huang in view of Yang teaches, all the limitations of claim 6 as set forth above, Huang in view of Yang does not explicitly teach (see, emphasis), wherein based on the SRS resource set being configured for a codebook, a number of antenna ports of the one or more SRS resources is configured the same as a number of ranks of the PUSCH. 
	However, the feature “wherein based on the SRS resource set being configured for a codebook, a number of antenna ports of the one or more SRS resources is configured the same as a number of ranks of the PUSCH” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Wang teaches, based on the SRS resource set being configured for a codebook, a number of antenna ports ... is configured the same as a number of ranks [FIG. 4; ¶0054-0059, based on UL codebook/SRS transmission, two layer transmissions (i.e., the number of ranks) using two antenna ports (i.e., the number of antenna ports)] (US Prov. App. No.: 62/887,511; see pages 3-4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Huang in view of Yang with the above-mentioned feature taught by Wang to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Wang into the system of Huang in view of Yang would have yield predictable results and/or resulted in the improved system (e.g., allowing for using multiple antenna scheme efficiently), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for  improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," The claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No. 2020/0366429) in view of Yang et al (US Publication No. 2019/0364438) and further in view of Zhang et al (US Publication No. 2022/0224567).

Regarding claim 11, although Huang in view of Yang teaches, “the one or more SRS resources in the SRS set” and “DMRS of a PUSCH” as set forth above, Huang in view of Yang does not explicitly teach (see, emphasis), wherein based on the SRS resource set being configured for a non-codebook, a number of the one or more SRS resources in the SRS resource set is configured the same as a number of ranks.
	However, the feature “based on the SRS resource set being configured for a non-codebook, a number of the one or more SRS resources in the SRS resource set is configured the same as a number of ranks” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Zhang teaches, based on a SRS resource set being configured for a non-codebook, a number of one or more SRS resources in the SRS resource set is configured the same as a number of ranks [¶0020-0021, based on SRS resources configured for a non-codebook, precoders with different ranks are used in different SRS resources, and if the rank of precoder is large, e.g. 8 (or higher), the number of precoded SRS may be 8 (or higher); note that the number of SRSs is the same as the number of ranks].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Huang in view of Yang with the above-mentioned feature taught by Zhang to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Zhang into the system of Huang in view of Yang would have yield predictable results and/or resulted in the improved system (e.g., allowing for using multiple antenna scheme efficiently), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for  improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," The claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

 Regarding claim 12, Huang in view of Yang and Zhang teaches, all the limitations of claim 11 and particularly, "the SRS resource set" and “the time domain bundling” as set forth above, and Huang further teaches, wherein one or more different SRS resources ... are transmitted per transmission occasion [¶0028, order information of SRS ports in the SRS resources (i.e., different SRS resources; note that order information of the SRS ports in the SRS resources implies different SRS ports or different SRS resources) and ¶0031, SRS signal sent by the terminal on the SRS resources; note that it is implied that the SRS resources are transmitted per at least one transmission occasion].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No. 2020/0366429) in view of Yang et al (US Publication No. 2019/0364438) and further in view of Guo et al (US Publication No. 2022/0200757).

Regarding claim 13, although Huang in view of Yang teaches, all the limitations of claim 6 as set forth above, Huang in view of Yang does not explicitly teach (see, emphasis), wherein based on the SRS resource set being configured for a non-codebook, the uplink DMRS is transmitted as many as a number of the one or more SRS resources.
	However, the feature “wherein based on the SRS resource set being configured for a non-codebook, the uplink DMRS is transmitted as many as a number of the one or more SRS resources” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Guo teaches, based on the SRS resource set being configured for a non-codebook, the uplink DMRS is transmitted as many as a number of the one or more SRS resources [¶0031, for non-codebook-based transmission, mapping each indicated SRS resource to one DM-RS for the PUSCH transmission].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Huang in view of Yang with the above-mentioned feature taught by Guo to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Guo into the system of Huang in view of Yang would have yield predictable results and/or resulted in the improved system (e.g., allowing for using multiple antenna scheme efficiently), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for  improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," The claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No. 2020/0366429) in view of Yang et al (US Publication No. 2019/0364438) and further in view of Papasakellariou’571 et al (US Publication No. 2013/0077571).

Regarding claim 15, although Huang in view of Yang teaches, all the limitations of claim 1 and particularly, "based on the bundling between the SRS and the uplink DMRS being determined, the uplink DMRS is transmitted” as set forth above, Huang in view of Yang further does not explicitly teach (see, emphasis), a same power control configuration of open loop and/or closed loop is configured applied for the SRS and the uplink DMRS.
	However, Papasakellariou’571 teaches, a same power control configuration of open loop  is configured applied for the SRS and the uplink DMRS [¶0061, the same transmission power control (TPC) command of open loop (further see, ¶0012) is applicable to both SRS and DMRS transmissions].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SRS and the DMRS in the system of Huang in view of Yang to be configured by the same power control configuration of open loop as taught by Papasakellariou’571 in order to support uplink coordinated multi-point transmission/reception (CoMP) [¶0061 of Papasakellariou’571].
	  
Regarding claim 16, Huang in view of Yang and Papasakellariou’571 teaches, all the limitations of claim 15 as set forth above, and Papasakellariou’571 further teaches, whether the power control configuration of open loop and/or closed loop follows a power control configuration for the SRS ... is configured by the base station [¶0012 and 0038, the TPC command is provided by PDCCH or DCI transmitted from eNB/base station].
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469      

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469